Case 19-02022-jrs        Doc 21    Filed 07/09/19 Entered 07/09/19 11:52:26           Desc Main
                                   Document      Page 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                 GAINESVILLE DIVISION

IN RE:
                                                   CASE NO. 19-20124-JRS
HELEN CAIN DOYLE,
                                                   Chapter 7
                     Debtor.

                                ADVERSARY PROCEEDING
FIRST AMERICAN TITLE INSURANCE CASE NO. 19-020-22
COMPANY and GMAC MORTGAGE, LLC,

Plaintiffs

vs.

HELEN CAIN DOYLE a/k/a HELEN
ELIZABETH DOYLE a/k/a ELIZABETH C.
DOYLE;   JEFFREY   L.   FREELAND;
GEORGIA RECOVERY SERVICE, INC.,

Defendants


 MOTION TO STRIKE GRS’ RESPONSE TO THE PLAINTIFFS’ COMPLAINT TO
DETERMINE DISCHARGEABILITY AND SET ASIDE VOIDABLE TRANSFERS AND
                        BRIEF IN SUPPORT


         COMES NOW, FIRST AMERICAN TITLE INSURANCE COMPANY and GMAC

MORTGAGE, LLC (hereinafter collectively referred to as “Plaintiffs”), by and through

undersigned counsel, and files this Motion to Strike and Brief in Support, respectfully showing

this Court as follows:



                                   STATEMENT OF FACTS

         On May 10, 2019, Plaintiffs initiated an adversary proceeding and filed their Complaint

to Determine Dischargeability of Debt and Set Aside Voidable Transfers. [Dkt 1]. On June 14,
Case 19-02022-jrs          Doc 21       Filed 07/09/19 Entered 07/09/19 11:52:26                   Desc Main
                                        Document      Page 2 of 5


2019, Jeffrey L. Freeland (hereinafter referred to as “Mr. Freeland” or in the alternative as

“Defendant”) filed a pro se response to Plaintiffs’ complaint on behalf of Georgia Recovery

Service, INC. (hereinafter referred to as “GRS” or collectively with Mr. Freeland as

“Defendants”). [Dkt. 9]. Mr. Freeland’s Response to the Plaintiffs’ Complaint to Determine

Dischargeability of Debt and Set Aside Voidable Transfers indicates that GRS is represented pro

se by Mr. Freeland. [Id.].



                         ARGUMENT AND CITATION TO AUTHORITY

        It is established law in both state and federal courts that corporations must legally be

represented by an attorney. “The rule is well established that a corporation is an artificial entity

that can act only through agents, cannot appear pro se, and must be represented by counsel.”

Palazzo v. Gulf Oil. Corp., 764 F.2d 1381, 1385 (11th Cir. 1985) (where claims were dismissed

because corporation was not represented by legally-trained counsel); In re K.M.A., Inc., 652 F.2d

398, 399 (5th Cir. Unit B 1981)1; Harrison v. Wahatoyas, L.L.C., 253 F.3d 552, 556-557 (10th

Cir. 2001) (citing Flora Const. Co. v. Fireman’s Fund Ins. Co., 307 F.2d 413, 413-414 (10th Cir.

1962)). The aforementioned rule even applies when the person seeking to represent the

corporation is its president and major stockholder. Palazzo, 764 F.2d at 1385; In re Las Colinas

Development Corp., 585 F.2d 7 (1st Cir. 1978); Richter v. Higdon Homes, Inc., 544 So.2d 300

(Fla. 1st DCA 1989) (even a sole shareholder cannot represent a corporation as a pro se litigant).

        No matter the distinguished facts, federal courts have constantly denied pro se litigants as

legal representatives for corporations. Jones v. Niagara Frontier Transp. Auth., 722 F.2d 20 (2d

Cir. 1983); Heiskell v. Mozie, 82 F.2d 861 (D.C. Cir. 1936) (where court disapproved of any


1
 This judgment was entered in July of 1981, before the Fifth Circuit’s split in October of 1981, when Georgia fell
under the jurisdiction of the then-newly formed Eleventh Circuit.
Case 19-02022-jrs        Doc 21     Filed 07/09/19 Entered 07/09/19 11:52:26               Desc Main
                                    Document      Page 3 of 5


attempt to circumvent the corporate representation by counsel rule). More specifically, federal

courts have consistently granted motions to strike pleadings filed by pro se litigants on behalf of

corporations. Simon v. Leaderscape LLC, 2007 WL 1879393. The Southern District of Florida’s

U.S. District Court granted a plaintiff’s motion to strike where defendant had filed an answer to

an amended complaint as a pro se litigant on behalf of a corporation. Id; see also Richter, 544

So.2d at 300 (appellate court ordered default judgment against pro se litigant of a corporation if

counsel was not retained to represent said corporation).

        In the case at bar, Mr. Freeland, appearing pro se on behalf of GRS, improperly filed a

response; thusly, susceptible to a motion to strike. In the response, Mr. Freeland indicates that he

represents GRS and has filed the response as “the sole owner” of GRS. Such a notion directly

conflicts with precedent in not only this jurisdiction, but all jurisdictions. It is well established

throughout both state and federal courts that a pro se litigant cannot represent a corporation –

even as the sole owner or shareholder of the corporation. Mr. Freeland attempts to do exactly

this. Such an attempt is directly on point with prior case law – where a sister court also subject to

the United States Court of Appeals’ Eleventh Circuit granted a motion to strike against a

pleading filed by a defendant as a pro se litigant on behalf of a corporation. See Simon, 2007 WL

1879393. Therefore, Plaintiffs’ Motion to Strike should be granted.

                                           CONCLUSION

        WHEREFORE, for the above and foregoing reasons, Plaintiffs respectfully request that

this Court grant their Motion to Strike Defendants’ Freeland’s Response to the Plaintiffs’

Complaint to Determine Dischargeability of Debt and Set Aside Voidable Transfers and grant

such other relief as may be appropriate.
Case 19-02022-jrs     Doc 21     Filed 07/09/19 Entered 07/09/19 11:52:26      Desc Main
                                 Document      Page 4 of 5


      Respectfully submitted this 9th day of July, 2019,



                                            /s/ Matthew F. Totten ___________________
                                            MATTHEW F. TOTTEN
                                            Georgia Bar No. 798589
                                            MONICA K. GILROY
                                            Georgia Bar No. 427520
                                            ATTORNEYS FOR PLAINTIFFS

The Gilroy Firm
3780 Mansell Road, Suite 140
Alpharetta, Georgia 30022
(678) 280-1922 (Telephone)
(678) 280-1923 (Facsimile)
matthew.totten@gilroyfirm.com
monica.gilroy@gilroyfirm.com
Case 19-02022-jrs      Doc 21     Filed 07/09/19 Entered 07/09/19 11:52:26              Desc Main
                                  Document      Page 5 of 5




                                CERTIFICATE OF SERVICE

       This is to certify that on July 9, 2019, I caused a copy of the Motion To Strike GRS’

Response To The Plaintiffs’ Complaint To Determine Dischargeability And Set Aside Voidable

Transfers And Brief In Support to be served upon Defendants pursuant to F.R.Bank.P.

7004(b)(1) via United States First Class Mail, postage prepaid, addressed as follows:

                                      Helen Cain Doyle
                                     254 Freeland Road,
                                  Dawsonville, Georgia 30534

                                   JEFFREY L. FREELAND
                                      254 Freeland Road,
                                  Dawsonville, Georgia 30534

  GEORGIA RECOVERY SERVICE, INC.                    GEORGIA RECOVERY SERVICE, INC.
 Attn: JEFFREY L. FREELAND, Reg. Agent                     254 Freeland Road,
            254 Freeland Road,                          Dawsonville, Georgia 30534
         Dawsonville, Georgia 30534


This 9th day of July, 2019.

                                                    Respectfully submitted,

                                                      /s/ Matthew F. Totten______________
       THE GILROY FIRM                                MONICA K. GILROY
       3780 Mansell Road, Suite 140                   Georgia State Bar No. 427520
       Alpharetta, Georgia 30022                      MATTHEW F. TOTTEN
       (678) 280-1922 (Telephone)                     Georgia State Bar No. 798589
       (678) 280-1923 (Facsimile)                     ATTORNEYS FOR PLAINTIFF
       Email: Monica.Gilroy@gilroyfirm.com
              Matthew.Totten@gilroyfirm.com
